DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No 10,886,618 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
Applicant argues that reference Zhang [US 2017/0352960 A1] in view of Celik [US 2018/0205151 A1] does not teach or discloses “first and second patch antenna patterns disposed above the ground layer; grounding vias extended from the ground layer in an upward direction and disposed between the first and second patch antenna patterns in view of a vertical direction; first-side conductive array patterns above the ground layer and disposed between the first patch antenna pattern and the grounding vias; and second-side conductive array patterns above the ground layer and disposed between the second patch antenna pattern and the grounding vias.” (see page 11-16).
Examiner disagrees:
Examiner maintains that Zhang discloses an antenna apparatus (Fig. 7, 705) comprising: 
a ground layer (Fig. 2a, 290); 
first and second patch antenna patterns (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) disposed above the ground layer (Fig. 2a, 290); 
ground (Fig. 2a, 290) layer extended from the ground layer (Fig. 2a, 290) in an upward direction and disposed between the first and second patch antenna patterns (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) in view of a vertical direction (Fig. 7); 
first-side conductive array patterns (Fig. 7, 765) above the ground layer (Fig. 2a, 290) and disposed between the first patch antenna pattern (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) and the ground layer (Fig. 2a, 290; and 
second-side conductive array patterns (Fig. 7, 765) above the ground layer (Fig. 2a, 290) and disposed between the second patch antenna pattern (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) and the ground layer (Fig. 2a, 290).
Zhang does not specify in Fig. 2 and 7 the grounding vias.
Celik discloses in 27a-b a the grounding vias (Fig. 27b-28, 164, 152 and 116 & Paragraph [0098-99]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zhang with the grounding vias for purposes of improve the multipath performance over a wide bandwidth. With the metamaterial ground plane with strong radiation in the upper hemisphere, including low elevation angles, and negligible radiation in the lower hemisphere for enhanced multipath resilience as disclosed by Celik (Paragraph [0054]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang [US 2017/0352960 A1] in view of Celik [US 2018/0205151 A1]
In regards to claim 1. Zhang discloses an antenna apparatus (Fig. 7, 705) comprising: 
a ground layer (Fig. 2a, 290); 
first and second patch antenna patterns (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) disposed above the ground layer (Fig. 2a, 290); 
ground (Fig. 2a, 290) layer extended from the ground layer (Fig. 2a, 290) in an upward direction and disposed between the first and second patch antenna patterns (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) in view of a vertical direction (Fig. 7); 
first-side conductive array patterns (Fig. 7, 765) above the ground layer (Fig. 2a, 290) and disposed between the first patch antenna pattern (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) and the ground layer (Fig. 2a, 290; and 
second-side conductive array patterns (Fig. 7, 765) above the ground layer (Fig. 2a, 290) and disposed between the second patch antenna pattern (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) and the ground layer (Fig. 2a, 290).
Zhang does not specify in Fig. 2 and 7 the grounding vias.
Celik discloses in 27a-b a the grounding vias (Fig. 27b-28, 164, 152 and 116 & Paragraph [0098-99]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zhang with the grounding vias for purposes of improve the multipath performance over a wide bandwidth. With the metamaterial ground plane with strong radiation in the upper hemisphere, including low elevation angles, and negligible radiation in the lower hemisphere for enhanced multipath resilience as disclosed by Celik (Paragraph [0054]).
In regards to claim 4. Zhang discloses the antenna apparatus of claim 1, wherein: the first-side conductive array patterns (Zhang Fig. 7, 765) disposed between the first patch antenna pattern (Zhang Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) and the grounding vias (Celik: Fig. 27b-28, 164, 152 and 116 & Paragraph [0098-99]) are arranged to surround the first patch antenna pattern (Zhang Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]), and the second-side conductive array patterns (Zhang Fig. 7, 765) disposed between the second patch antenna pattern (Zhang Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) and the grounding vias (Celik: Fig. 27b-28, 164, 152 and 116 & Paragraph [0098-99]) are arranged to surround the second patch antenna (Zhang Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]).
In regards to claim 5. Zhang discloses the antenna apparatus of claim 1, wherein: the first-side conductive array patterns (Zhang Fig. 7, 765) have a same shape (Zhang Fig. 7, 765), and are spaced apart from each other, the second-side conductive array patterns (Zhang Fig. 7, 765) have a same shape (Zhang Fig. 7, 765), and are spaced apart from each other, the first patch antenna pattern and the second patch antenna pattern (Zhang Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077])
Zhang does not specify an interval between each of the first-side conductive array patterns is shorter than an interval between the first-side conductive array patterns and the first patch antenna pattern, and an interval between each of the second-side conductive array patterns is shorter than an interval between the second-side conductive array patterns and the second patch antenna pattern.
Celik discloses an interval (Fig. 27a-b, space between 162 and 106) between each of the first-side conductive array patterns (Fig. 27a-b, 162) is shorter than an interval (Fig. 27a-b, 102) between the first-side conductive array patterns (Fig. 27a-b, 162) and the patch antenna pattern (Fig. 27a-b, 106), and an interval (Fig. 27a-b, space between 162 and 106) between each of the second-side conductive array patterns (Fig. 36, 104) is shorter than an interval (Fig. 27a-b, 102) between the second-side conductive array patterns (Fig. 27a-b, 162) and the patch antenna pattern (Fig. 27a-b, 106).

    PNG
    media_image1.png
    264
    475
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    271
    568
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zhang with an interval between each of the first-side conductive array patterns is shorter than an interval between the first-side conductive array patterns and the first patch antenna pattern, and an interval between each of the second-side conductive array patterns is shorter than an interval between the second-side conductive array patterns and the second patch antenna pattern for purposes of improve the multipath performance over a wide bandwidth. With the metamaterial ground plane with strong radiation in the upper hemisphere, including low elevation angles, and negligible radiation in the lower hemisphere for enhanced multipath resilience as disclosed by Celik (Paragraph [0054]).
In regards to claim 6. Zhang in view of Celik discloses the antenna apparatus of claim 1, wherein: a first group of the first-side conductive array patterns (Zhang Fig. 7, 765) is disposed above or below a second group of the first-side conductive array patterns (Zhang Fig. 7, 765), and a first group of the second-side conductive array patterns (Zhang Fig. 7, 765) is disposed above or below a second group of the second-side conductive array patterns (Zhang Fig. 7, 765).
In regards to claim 7. Zhang in view of Celik discloses the antenna apparatus of claim 6, further comprising: first-side array vias (Zhang Fig. 7, 715) disposed between the first and second groups of the first-side conductive array patterns (Zhang Fig. 7, 765); and second-side array vias (Zhang Fig. 7, 715) disposed between the first and second groups of the second- side conductive array patterns (Zhang Fig. 7, 765).
In regards to claim 8. Zhang in view of Celik discloses the antenna apparatus of claim 6, further comprising first and second coupling patch patterns (Zhang Fig. 4 and 7, 745 and 755 & Paragraph [0020 & 0041 & 0074-77]) disposed above the first and second patch antenna patterns (Zhang Fig. 4 and 7, 745 and 755 & Paragraph [0020 & 0041 & 0074-77]).
In regards to claim 9. Zhang in view of Celik discloses the antenna apparatus of claim 1, further comprising a first conductive plate pattern (Celik: Fig. 28, 164 and 110c3) disposed on the grounding vias (Celik: Fig. 27b-28, 164, 152 and 116 & Paragraph [0098-99]) and electrically connected to the grounding vias (Celik: Fig. 27b-28, 164, 152 and 116 & Paragraph [0098-99]), wherein at least a portion of the first conductive plate pattern (Celik: Fig. 28, 164 and 110c3) is disposed between the first-side conductive array patterns (Zhang Fig. 7, 765) and the second-side conductive array patterns (Zhang Fig. 7, 765) in view of a vertical direction.
In regards to claim 10. Zhang in view of Celik discloses the antenna apparatus of claim 9, wherein the first conductive plate pattern has a ring shape (Celik: Fig. 36, 111) and/or a perforated plate shape.
In regards to claim 12. Zhang in view of Celik discloses the antenna apparatus of claim 1, further comprising first and second feed vias (Zhang: Fig. 7, 715), wherein the ground layer (Zhang: Fig. 2a, 290) has first and second through-holes (Zhang: Fig. 7, 715) in which the first and second feed vias (Zhang: Fig. 7, 715) are respectively disposed.
In regards to claim 21. Zhang in view of Celik discloses the antenna apparatus of claim 1, wherein an upper first-side conductive array pattern (Fig. 7, 765) of the first-side conductive array patterns (Fig. 7, 765) is disposed on a same first level (Fig. 4a, 441-442) as the first antenna pattern (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077])  from the ground layer (Fig. 2a, 290), and wherein an upper second-side conductive array pattern (Fig. 7, 765) of the second-side conductive array patterns (Fig. 7, 765) is disposed on a same second level (Fig. 4a, 441-442) as the second antenna pattern (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) from the ground layer (Fig. 2a, 290).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang [US 2017/0352960 A1] in view of Celik [US 2018/0205151 A1] and further view of Fukui et al [US 2009/0079637 A1].
In regards to claim 2. Zhang in view of Celik discloses the antenna apparatus of claim 1, wherein: 
Zhang in view of Celik does not specify each of the first-side conductive array patterns and a portion of the ground layer form a shape of a capacitor, and each of the second-side conductive array patterns and a portion of the ground layer form a shape of a capacitor.
Fukui discloses each of the first-side conductive array patterns (Fig. 1, 33) and a portion of the ground layer (Fig. 1, 31) form a shape of a capacitor (Fig. 1-5 & Paragraph [0069]), and each of the second-side conductive array patterns (Fig. 1, 33) and a portion of the ground layer (Fig. 1, 22) form a shape of a capacitor (Fig. 1-5 & Paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zhang in view of Celik with each of the first-side conductive array patterns and a portion of the ground layer form a shape of a capacitor, and each of the second-side conductive array patterns and a portion of the ground layer form a shape of a capacitor for purpose of prevents propagation of electromagnetic waves within a specific frequency band as disclosed by Fukui (Abstract).
In regards to claim 3. Zhang in view of Celik discloses the antenna apparatus of claim 1, the first-side conductive array patterns (Fig. 7, 765) disposed between the first patch antenna pattern (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) and the grounding vias is three or more (Paragraph [0074]), and the second-side conductive array patterns (Fig. 7, 765) disposed between the second patch antenna pattern (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) and the grounding vias is three or more (Paragraph [0074]).
Zhang does not specify wherein: the number of the first-side conductive array patterns disposed the number of the second-side conductive array patterns 
Fukui discloses wherein: the number of the first-side conductive array patterns (Fig. 1, 33) and the number of the second-side conductive array patterns (Fig. 1, 33)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zhang with wherein: the number of the first-side conductive array patterns disposed between the first patch antenna pattern and the grounding vias is three or more, and the number of the second-side conductive array patterns disposed between the second patch antenna pattern and the grounding vias is three or more for purpose of prevents propagation of electromagnetic waves within a specific frequency band as disclosed by Fukui (Abstract).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
“a second conductive plate pattern disposed above the first conductive plate pattern; and connection vias electrically connected between the first and second conductive plate patterns and disposed between the first-side conductive array patterns and the second-side conductive array patterns in view of a vertical direction.” as recited in claim 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844